Citation Nr: 1244053	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  12-18 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1952 to August 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran appeared for a Travel Board hearing in November 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran served on active duty in the Marine Corps from July 1952 to August 1952.  He claims that he incurred a low back disability as a result of falling approximately 20 feet from a wall during a training exercise.

The Veteran was provided with a VA examination in March 2011.  The VA examiner noted the Veteran had a low back condition, diagnosed as multilevel degenerative disc disease (DDD) and spondylosis, status post L3-L5 laminectomy (2003), and opined that it is less likely as not related to his active service.  The examiner essentially reasoned that the Veteran had a low back disability involving early degenerative arthritis that preexisted service and that it was clearly not due to around a month of basic training.

In this case, no low back condition was noted on the Veteran's March 1952 entrance examination and report of medical history.  He began his active service in July 1952.  Two days later, a July 1952 examination report reflects that the Veteran was found not qualified for enlistment and commission due to early traumatic arthritis of the lumbar spine.  A six year history of back pain following traumatic episodes was noted.  August 1952 x-rays revealed asymmetrical facets with a suggestion of early traumatic arthritis.  

As shown above, the March 2011 VA examiner found that the Veteran had a preexisting low back disability, but did not provide an opinion as to whether there was clear and unmistakable evidence that it both preexisted service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004); VAOPGPREC 3-2003 (July 16, 2003).  Therefore, the Board finds that a remand is necessary to obtain a VA medical opinion clarifying whether there is clear and unmistakable evidence that the Veteran's low back condition both preexisted service and was not aggravated by service.

In addition, the Veteran apparently brought certain private treatment records to the Board hearing that he testified were not of record.  He testified that he preferred to keep his set of records, and to either submit copies after the hearing or to have the RO request copies of the records.  No private treatment records were subsequently submitted by the Veteran, however.  As such, the Board also finds that a remand is necessary so that any outstanding private treatment records identified by the Veteran may be obtained.  See 38 C.F.R. § 3.159(c) (2012).

As a final matter, the Board notes that there are no VA or outpatient treatment records in the claims file dated since 1993 except for a handful of May 2011 VA treatment records in the electronic claims file (virtual VA) that reflect, among other things, that the Veteran reported that he was being followed by a private physician and that he did not wish to receive care at the VA medical center.  At the same time, however, the Board notes that it is not clear whether the representative intended to indicate at the hearing that there were several hundred recent VA treatment records relating to the Veteran's claim that have not been associated with the claims file.  Therefore, the Board finds that the RO should associate with the electronic (virtual VA) or paper claims file copies of all of the Veteran's VA treatment records dated since August 2010 (when he filed his claim).  See 38 C.F.R. § 3.159 (c) (2012).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain copies of any outstanding private treatment records identified by the Veteran and associate them with the claims file; to that end, request Forms 21-4142 from the Veteran.  If any such records are found to be unavailable, this should be specifically noted in the claims file.

2.  Associate with the paper claims file or electronic (virtual VA) claims file copies of the Veteran's relevant VA treatment records dated since August 2010.

3.  After all of the above development has been completed, ask the same examiner who prepared the March 2011 VA examination report (or another qualified medical professional, if the original examiner is unavailable) to review the claims file, including a copy of this remand, and to provide an opinion clarifying:

a) Whether there is clear and unmistakable evidence that the Veteran had a preexisting low back condition;

b) If so, whether there is clear and unmistakable evidence that the Veteran's preexisting low back condition was not aggravated by service (beyond the natural progress of the disease and not merely a temporary flare-up).

c) If there is not clear and unmistakable evidence that the Veteran had a preexisting low back condition, please opine as to whether it is at least as likely as not (50-50 probability) that the Veteran's current low back condition had its onset in service or is otherwise related to service.

The examiner should review the entire record and provide a complete rationale for all opinions offered.  A notation to the effect that the claims file was reviewed should be included in the report.  

4.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


